Citation Nr: 0033290	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  97-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
medial meniscectomy of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty for training from August to 
October 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1998, the Board remanded this case to the RO for 
additional development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The residuals of the service-connected medial 
meniscectomy of the left knee (hereinafter refer to as the 
service-connected "left knee disability") does not include 
ankylosis, lateral instability, impairment of the tibia or 
fibula, or limitation in flexion or extension.  Recurrent 
subluxation and pain are indicated.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
the left knee disability is granted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5259, 5260 and 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1983, the veteran underwent an arthroscopy of the 
left knee.  The medical board reported that he had a left 
knee problem that was incurred during basic training in 
October 1980.  Findings at that time revealed an old medial 
meniscectomy with no new meniscal tears noted.  

In June 1994, the veteran filed a claim seeking increased 
compensation for his service-connected disability.  At a VA 
examination held in September 1994, he noted intermittent 
pain in the left knee for which he uses Motrin with slight to 
moderate relief.  It was noted that the knee gave way on 
average once per week (without falling).  The knee also 
occasionally locked after squatting.  Moderate swelling once 
or twice per month was indicated.  The veteran did not use a 
brace, cane, or crutch.  The knee pain was aggravated with 
other changes, such as stairs and standing on concrete.  He 
was able to walk without difficulty up to one mile.  An 
inability to run was reported.  It was indicated that he had 
missed approximately 3 to 4 weeks of work over the past six 
months due to his left knee disability.  

Physical examination of the left knee revealed two well-
healed, nontender, five-centimeter medial vertical scars.  
Tenderness to palpation at the medial joint line was noted.  
The veteran could extend to 0 degrees and flex to 90 degrees 
with slight crepitance.  The ligaments appeared to be intact.  
He was able to ambulate with a slight limp and squat with 
difficulty.  Sensation was intact and infusion, edema, 
effusion or deformity was not found.  

Outpatient treatment records were obtained by the RO.  They 
note sporadic treatment of the service-connected left knee 
disability.  Complaints of swelling and of giving way are 
noted.

In his May 1996 substantive appeal, the veteran contended 
that he was in nearly constant pain from his left knee and 
that this pain increased with all activities.  It was noted 
that his knee gave way at least once per week without warning 
and that the swelling in his knee had progressively become 
worse.  It was indicated that he had received a knee brace 
and crutches.  

In October 1996, the veteran noted difficulty walking and 
constant pain.  He indicated treatment at the VA Medical 
Center (VAMC).  Additional medical records were obtained by 
the RO.  They continued to note sporadic treatment of the 
left knee disability.


In February 1998, the Board remanded this case to the RO for 
additional development.  Specifically, it was found that the 
clinical evidence of record did not address the concerns of 
the United States Court of Appeals for Veterans Claims 
(Court) determination in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It was found that a more comprehensive examination 
was required.

At the request of the Board, the RO contacted the veteran in 
April 1998 and requested him to identify all pertinent 
medical records.  In a May 1998 response, the veteran noted 
that he received treatment for his left knee at the VAMC.  
Additional medical records were obtained by the RO.  They 
continued to note sporadic treatment of the left knee.  A 
worsening of the condition is not indicated.  

In a May 1998 VA examination, the veteran reported 
instability in his left knee.  He also described a giving way 
of his left knee with sharp pain.  He worked as a carpenter.  
Physical examination indicated that he preferred to stand 
with light weight bearing on the left knee. He could, 
however, complete extension and full weight bearing on this 
knee.  Range of motion of the left knee was from 0 to 
135 degrees, which compares with the right knee and 
represents this veteran's normal range of motion.  The 
cruciate systems were stable.  The medial collateral and 
lateral collateral ligaments were also found to be stable.  
He repeatedly squatted in an effort to demonstrate a locking 
episode, but was unable to reproduce this difficulty.  

A mobile patella, bilateral, was reported.  Torsional testing 
with flexion and extension revealed mild grating 
posteromedially.  Multiple studies of the left knee revealed 
spur formation on the medial edge of the patellar groove with 
a suggestion of irregularity on the retropatellar surface and 
early spurring on the superior rim.  The veteran was 
diagnosed with chondromalacia patella, medial facet and 
subluxation, medial meniscus, or flap tear, posteromedial 
meniscus.  

Reference was specifically made to the Board's remand and the 
questions posed therein.  It was the examiner's impression, 
from reading the veteran's records, that he did not have a 
medial meniscectomy, but rather had a repair of the anchorage 
of the medial meniscus.  Demonstrable atrophy of the 
musculature of the quadriceps on the left as compared to the 
right was noted.  No weak movement against resistance because 
of the size and strength of the quadriceps was found.  The 
veteran described easy fatigability because of pain and 
swelling.  It was indicated that the presence of pain would 
reduce his coordination capabilities.  It was also noted that 
he would have a flare-up in the form of swelling, effusion, 
or even locking.  It was noted that the examiner was unable 
to gain or give an impression as to how many of these attacks 
of locking the veteran had experienced over the period of a 
year.  

The case was to be returned to the Board as soon as possible.  
However, in April 2000 the veteran's representative 
recommended an additional attempt be made to obtain the most 
recent medical records regarding the left knee disability.  
Accordingly, the RO made an additional request for medical 
records from the VAMC.  Additional medical records were 
obtained noting patella subluxation.  

The veteran's representative submitted written argument in 
October and November 2000.


Criteria & Analysis

Based on the actions of the RO, as well as the Board's 
February 1998 remand, the undersigned finds that the RO has 
fulfilled the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) as well as under the Veterans Claims 
Assistance Act of 2000.  The Board finds that this claim is 
substantially complete, that the veteran has been provided 
with notice regarding the medical evidence needed to 
substantiate his claim, and that the RO has made all 
reasonable efforts to assist the veteran in obtaining this 
necessary evidence.  

In this regard, the Board must note the RO's repeated 
successful attempts to obtain pertinent medical records from 
the VAMC as well as the two VA examinations cited above.  The 
veteran has specifically indicated no other medical records 
in support of his claim.  Accordingly, the Board may proceed 
with the adjudication of the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment.  
38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  The RO has evaluated the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(removal of cartilage, semilunar, symptomatic) (2000).  Under 
this Diagnostic Code, the veteran is receiving the highest 
possible disability evaluation.  

A medial meniscectomy of the left knee is not specifically 
listed within the rating schedule.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the Board has considered evaluating the veteran's 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(impairment of the knee).  Under this Diagnostic Code, severe 
recurrent subluxation or lateral instability warrants a 
30 percent evaluation.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation. 

In this case, the veteran has shown essentially full 
extension and flexion.  Accordingly, a compensable rating 
under Diagnostic Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) would appear to be inappropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis), provides that degenerative arthritis (established 
by X-ray findings) will be rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  In this case, however, it 
is does not appear the veteran actually has arthritis in his 
left knee.  Accordingly, a compensable evaluation under a 
literal interpretation of Diagnostic Code 5003 would appear 
to be inappropriate. 

In this case, the Board has considered carefully the 
outpatient treatments of record, which note fairly consistent 
difficulties with the left knee disability, as well as the VA 
examination of May 1998, which reports the difficulties with 
pain associated with the service-connected disability.  It is 
important to note that the Board is evaluating this condition 
under § 4.20.  Outpatient treatment records appear to 
indicate subluxation.  The veteran himself has noted 
difficulty with locking of the left knee with pain.  The 
Board has considered the veteran's contentions regarding pain 
and the Court's determination DeLuca.  

Based on the above, the Board finds sufficient medical 
evidence to determine that he warrants a 20 percent 
evaluation under Diagnostic Code 5257 for moderate recurrent 
subluxation.  The Board believes that the VA examination of 
May 1998 supports this position.  While the examiner was 
unable to gain or give an impression as to how many of these 
locking "attacks" the veteran has experienced over a period 
of a year, the examiner did not dispute the contention that 
the veteran has significant difficulties associated with his 
left knee disability. 

In resolving this ultimate issue, the Board is also mindful 
of the doctrine of reasonable doubt.  As the Court has 
written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the above, the Board believes that an evaluation of 
20 percent, by analogy, under Diagnostic Code 5257 for 
moderate recurrent subluxation is warranted.  

This determination is based on the outpatient treatment 
records, which note fairly consistent treatment and 
difficulties associated with the left knee, the VA 
examination of May 1998, and the veteran's contentions.  It 
also considers the benefit of the doubt doctrine.  
Accordingly, the claim, to this extent, is granted.

The Board finds absolutely no basis to award the veteran a 30 
percent evaluation under Diagnostic Code 5257.  Simply 
stated, there is absolutely no medical evidence to support 
the conclusion that he suffers from severe recurrence of 
subluxation or lateral instability associated with left knee 
disability.  While the veteran clearly suffers some 
difficulties associated with his left knee disability, the 
Board has taken those difficulties into consideration in 
awarding the veteran a 20 percent evaluation for this left 
knee disability.  Without consideration of the veteran's 
complaints of pain and fatigability associated with his 
difficulties, the 20 percent evaluation could not be 
justified.  

The Board has reviewed the schedular of ratings of the 
musculoskeletal system and finds no basis to award the 
veteran additional compensation greater than 20 percent for 
this left knee disability.  The benefit of the doubt doctrine 
was well considered in awarding the veteran the current 20 
percent evaluation.  Accordingly, the Board finds no basis to 
award the veteran a rating higher than 20 percent for this 
disability.  

The Board has considered whether an extraschedular evaluation 
is warranted.  The veteran has not specifically requested an 
extraschedular evaluation.  Accordingly, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) and VAOPGCPREC. 6-96.  Based on a review of the 
current evidence of record, the Board finds that the record 
has not raised the issue of extraschedular entitlement under 
§ 3.321(b)(1) (2000).  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993) and Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  There is no indication that the service-connected 
disability influences employability in ways not contemplated 
by the rating schedule.  In any event, if the veteran wishes 
to raise this issue, he must raise this issues specifically 
with the RO.  This issue is not before the Board at this 
time.


ORDER

Entitlement to an increased evaluation of 20 percent for the 
residuals of a medial meniscectomy of the left knee is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

